Citation Nr: 0937032	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  03-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to March 
1994 and from July 1995 to October 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Reno, Nevada.  This issue was most previously before the 
Board in April 2009.

In January 2004 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are 
lumbosacral strain, with history of herniated nucleus 
pulposus of the lumbar spine, rated as 40 percent disabling, 
abdominal wound with residual gastroesophageal reflux 
disease, hiatal hernia and status post appendectomy, with 
residual scar, rated as 30 percent disabling, neurologic 
manifestations of the left lower extremity, rated as 10 
percent disabling, and neurologic manifestations of the right 
lower extremity, rated as 10 percent disabling; the combined 
service-connected disability rating is 70 percent.

2.  The competent clinical evidence of record fails to 
establish that the Veteran is precluded from substantially 
gainful employment, consistent with his education and 
occupational experience, as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in June 2002, October 2003, February 
2005, May 2005, April 2006, and September 2006 the Veteran 
was informed of the evidence and information necessary to 
substantiate the claim, the information required to enable VA 
to obtain evidence in support of the claim, the assistance 
that VA would provide to obtain evidence and information in 
support of the claim, and the evidence that should be 
submitted if there was no desire for VA to obtain such 
evidence.  In the April 2006 letter the Veteran received 
notice regarding the assignment of a disability rating and/or 
effective date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
VCAA notice was not completed prior to the initial AOJ 
adjudication of the claim, such notice was not compliant with 
Pelegrini.  However, as the case was readjudicated 
thereafter, there is no prejudice to the Veteran in this 
regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA medical records.  The Veteran's 
Vocational Rehabilitation and Education (VRE) folder is also 
of record.  The Board has considered whether the Veteran 
should be scheduled for a VA examination to address the 
medical matters presented by this appeal.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board finds, however, that such an examination is not 
necessary to decide this claim as the evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  In this regard, the Board observes that the Veteran's 
main employment difficulty was identified in a September 2008 
VA examination.  The Veteran has not referenced any other 
pertinent, obtainable evidence that remains outstanding.  
VA's duties to notify and assist are met, and the Board will 
address the merits of the claim.

Analysis

The Veteran is claiming entitlement to TDIU.  In a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, received in May 2002, the Veteran 
indicated that he had last worked full time in July 2001.  
From November 2000 to July 2001 the Veteran had worked in 
fiber optics telecommunication.  He reported that he had 
completed high school and had not received additional 
education.

In a VA Form 21-8940 received in April 2005 the Veteran 
indicated that he had last worked full time in November 2002.  
From January 2002 to November 2002 the Veteran had worked in 
customer service.  He reported that he had completed one year 
of college and was attending classes at a community college.  
He also noted that he had received training in 
telecommunication electronics in the military.

In a VA Form 21-8940 received in August 2006, although the 
Veteran indicated that he had last worked full time in 
November 2002, he also reported that he had worked 40 hours 
per week from June 2003 to November 2003 in customer service.  
He reported that he had completed two years of college and 
was pursuing a degree in Geographic Information Systems at a 
community college.  He attributed his employment difficulties 
to chronic back and abdominal pain.

At a March 2007 VA spine examination, the Veteran indicated 
that he was not working but was attending college.  At a 
September 2008 VA esophagus and hiatal hernia examination the 
Veteran indicated that his reason for unemployment was based 
on being unable to lift objects that weighed over ten pounds.

Entitlement to a TDIU requires evidence of service-connected 
disability so severe that it is impossible for the veteran in 
particular, or an average person in general, to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

The Veteran's service-connected disabilities are lumbosacral 
strain, with history of herniated nucleus pulposus of the 
lumbar spine, rated as 40 percent disabling, abdominal wound 
with residual gastroesophageal reflux disease, hiatal hernia 
and status post appendectomy, rated as 30 percent disabling, 
neurologic manifestations of the left lower extremity, rated 
as 10 percent disabling, and neurologic manifestations of the 
right lower extremity, rated as 10 percent disabling; the 
combined service-connected disability rating is 70 percent.  
As such, the Veteran has met the thresholds set forth under 
38 C.F.R. § 4.16(a).

The Board will now review the evidence of record to see if it 
demonstrates that the Veteran is unable to secure or follow a 
substantially gainful occupation due to service-connected 
disability.

In such an instance, the question then becomes whether the 
Veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage") consistent with his education and 
occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

With regard to the service-connected low back disability with 
associated neurologic impairment of the right and left lower 
extremities, on VA examination in March 2007, the Veteran 
complained of daily low back pain which radiates to the lower 
extremities, including the feet.  He indicated that walking 
one block was a precipitating factor for the pain, and that 
the pain was alleviated by rest and medications.  He 
estimated that he would have 100 percent limitation of motion 
with a flare up.  Significantly, however, physical 
examination revealed that he walked unaided, did not use a 
back brace, was able to walk one block, and reported that he 
had no history of falling.  His posture and gait were intact, 
and he demonstrated forward flexion of no less than 78 
degrees.  Although he had paralumbar muscle spasm, there was 
no guarding or localized tenderness demonstrated.  He 
retained 4+ strength in his lower extremities with 
"excellent" muscle tone.

With regard to the service connected abdominal wound with 
residual gastroesophageal reflux disease, hiatal hernia and 
status post appendectomy, with residual scar, on VA 
examination in March 2007, the abdominal scar was noted to be 
asymptomatic.  On VA examination in September 2008, the 
Veteran reported that abdominal pain precluded chores, 
exercise, sports and recreation.  The examiner noted that he 
could find no treatment reports with regard to the hiatal 
hernia.  The Veteran complained of abdominal pain, heartburn, 
and daily nausea with regurgitation several times a day.  
Significantly, however, physical examination revealed his 
overall general health was good with no signs of anemia.  He 
weighed 196 pounds with a height of 66 inches.  There was no 
reported change in his weight.  There was no sign of 
malnutrition.  

The Veteran's VA Vocational Rehabilitation and Employment 
(VRE) division folder reveals that in June 2008 the Veteran 
informed VA personnel that he had obtained an Associates 
Degree in Information Technology (IT).  A July 2008 VRE note 
indicated that the Veteran was not qualified for an IT 
position and was not highly motivated to seek employment.  
Entries dated in August 2008 revealed that the Veteran missed 
multiple VRE program-related appointments and was described 
as being unmotivated to seek employment.

The Veteran's VRE folder reveals that the Veteran's 
participation in VA's Vocational Rehabilitation and 
Employment program was interrupted in April 2009 due to the 
Veteran's failure to attend or reschedule VRE program-related 
appointments.

An April 2009 VA nursing note indicated that the Veteran had 
no significant barriers to learning.

The Board finds that the competent clinical evidence of 
record does not establish that the Veteran is precluded from 
substantially gainful employment, consistent with his 
education and occupational experience, as a result of his 
service-connected disabilities.  The Board notes that the 
Veteran has attributed his employment difficulties to his 
chronic back and abdominal pain, and has further stated that 
his main employment hindrance is his inability to lift 
objects weighing over ten pounds.  While VA has recognized 
that the Veteran's back and abdominal disabilities pose some 
employment difficulty for the Veteran, he has not been shown 
to be unable to maintain substantially gainful employment due 
to his service-connected disabilities.  Interestingly, a May 
2009 VA medical record noted that the Veteran's main physical 
complaint centered on shortness of breath; the diagnosis 
included tobacco use disorder, and the Board observes that 
the Veteran is not service-connected for any respiratory 
disability.

Additionally, the Veteran's VRE records reveal that the 
Veteran's lack of motivation appears to be his main problem 
in obtaining or maintaining employment.  The Board notes that 
the Veteran's college transcripts (dated from Summer 2003 to 
Spring 2008) reveal that he has been able to receive passing 
grades in coursework including database concepts, computer 
programming, and college algebra.  Significantly, the 
Veteran's VRE training was ended due to the Veteran's failure 
to keep certain appointments; there is no information or VRE 
counselor's statement indicating that the Veteran was 
unsuitable for further employment or training due to his 
service-connected disabilities.  

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing or observing chronic back 
and abdominal pain during or after service).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for VA benefits.  In 
this case, the Board has found the Veteran's most probative 
statement to be the one made during his September 2008 VA 
esophagus examination, wherein he stated that he was 
unemployable due to an inability to lift objects that weighed 
more than ten pounds.  However, a review of the claims file 
reveals that no competent medical or vocational professional 
has opined that the Veteran is unemployable due to an 
inability to lift objects or due to his service-connected 
disabilities.  In fact, the evidence does not demonstrate 
that the Veteran is precluded from substantially gainful 
employment, let alone as a result of his service-connected 
disabilities.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


